 NELCORP 179Nelson Electrical Contracting Corp. d/b/a Nelcorp and International Brotherhood of Electrical Workers, Local Unions 325 and 363, AFLŒCIO. Cases 3ŒCAŒ19035, 3ŒCAŒ19552, and 3ŒCAŒ19067 September 21, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On April 21, 1997, Administrative Law Judge Steven Davis issued the attached decision.  The Respondent filed exceptions and a supporting brief.1   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order as modified.   The judge found, and we agree, that the General Coun-sel met his initial evidentiary burden of showing that the union affiliations of the applicants were a motivating factor in the Respondent™s refusal to consider them for hire and refusal to hire them.  In this regard, we rely on the fact that all of the employees who were refused per-mission to file applications were wearing union insignia at the time that they applied.  We also rely on the judge™s finding of animus as established by (1) the comments of Foreman Alan Winters,4 who told an employee that the Respondent did not want to hire ﬁanybody unionﬂ;5 (2) the comments of New York Project Manager Andrew Stebner to employee Douglas Nelson advising him not to talk to striking employees, or he would ﬁget in troubleﬂ; (3) the fact that none of the applications in which the applicants show a current, active union involvement was considered; and (4) the Board™s prior finding of animus in Nelcorp, 316 NLRB 625 (1995).6                                                                                                                                                         1 On December 15, 1998, the Board granted a joint Motion to Sever and Dismissed the Complaint in Case 3ŒCAŒ19788 pursuant to a non-Board settlement agreement reached between the Respondent and IBEW Local 26, AFLŒCIO.  Accordingly, the complaint allegations regarding the Respondent™s Maryland jobsite are no longer before the board, and the order and notice have been modified accordingly. 2 The judge found that the Respondent was obligated to offer striker David Harageones a position based on his unconditional offer to return to work on January 6, 1995.  The judge concluded that the Respondent failed to prove that he had been permanently replaced.  The judge fur-ther found that the Respondent violated Sec. 8(a)(1) and (3) of the Act when, in mid-February, it unlawfully failed to recall David Harageones.  Neither the General Counsel nor the Charging Party argued that there was a violation earlier, i.e., on January 6.  Accordingly, we adopt the judge™s findings and conclusions.  3 We agree with the judge that the General Counsel™s complaint alle-gation concerning Anthony Salvatore is not barred by Sec. 10(b).  As the judge explained, Salvatore, who applied for work in October 1993, again contacted the Respondent in May 1994.  At that time he was told that the Respondent still had his application on file and that he did not need to update it.  At no time was he ever expressly denied employ-ment.  Impliedly, he was told that his application was still under con-sideration.  His employment application therefore remained active throughout the period of the Respondent™s implementation of the unlawful hiring policy.  See Great Lakes Chemical Corp., 298 NLRB 615 (1990).   4 The judge found that Alan Winters was the highest ranking repre-sentative of the Respondent at the New York jobsite and that Winters was the person whom the local union organizer, Stephen Rockafellow, dealt with in his efforts to refer union employees.  For example, in early September 1994, Winters told Rockafellow that no employees were needed.  Again, in late September when Rockafellow arrived at the jobsite with a number of Local 363 members seeking jobs, Winters told Rockafellow that he did not need anyone, had no applications, and that he had been instructed not to receive any applications.  In December 1994, Winters accepted a job application and forwarded it to the Re-spondent.  Based on this conduct, it is reasonable to infer that he was an agent of Respondent and would be aware of the Respondent™s hiring criteria and would communicate his knowledge of an applicant™s union affiliation to his employer. His knowledge of their union affiliations is therefore attributable to the Respondent. Quality Control Electric, 323 NLRB 238 (1997). Given Winter™s apparent authority to deal with employees applying for jobs at the New York jobsite, we may reasona-bly attribute to the Respondent Winter™s statements concerning the Respondent™s hiring policies.  GM Electrics, 323 NLRB 125, 125Œ126 (1997).  We therefore find it unnecessary to pass on Winter™s supervi-sory status. In adopting the judge™s finding of a discriminatory re-fusal to hire, we also find that the applicants actually applied for jobs and were qualified for jobs for which the Respondent was hiring.7 Specifically, in September 1994, the Respondent won a contract for work at a site in Lib-erty, New York.  The Union, upon learning this, sent its organizer to the site to request job applications.  Foreman Alan Winters advised that he did not need any workers and would not accept applications.  Nevertheless, the Respondent hired two unaffiliated journeymen electri-cians in early September.  In late September, despite be-ing told again by Foreman Winters that he did not need any workers, and would not accept applications, the Un-ion submitted six job applications for qualified journey- Based on the factors set forth by the judge, including, inter alia, that Winters assigned work, made sure that employees were doing their work, laid out work for electricians and directed them where to work, Member Hurtgen, in agreement with the judge, would find that Winters is a supervisor. 5 This comment is not alleged as unlawful. 6 In light of this evidence of animus, we find it unnecessary to rely either on the receptionist™s remarks in a telephone conversation while applicants John Schlott and Paul Schwatz were in the office or on the timing of the Respondent™s use of subcontractor Radec. 7 In a refusal-to-hire case, the General Counsel has the burden of showing that the Respondent was hiring, or had concrete plans to hire, at the time of the alleged unlawful conduct; antiunion animus was a motivating factor in the decision not to hire any of the applicants; and the applicants had experience or training relevant to the announced or generally known requirements.  FES, 331 NLRB No. 20, slip op. at 4 and 7 (2000).  332 NLRB No.17  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 180men electricians.  Neither th
e Union nor the applicants 
received any response.  In ea
rly October, the Respondent 
hired four journeymen electricians.  None of their appli-
cations indicated any union affiliation.  In early Novem-
ber, the Respondent advised another union affiliated ap-
plicant that it was not accepti
ng job applications.  In De-
cember, the Respondent placed 
an advertisement with the 
New York Department of Labor for an experienced elec-
trician.  Between December and February, while in pos-
session of numerous current union applications, the Re-
spondent hired three journe
ymen electricians with no 
known union affiliation.  In sum, during the period that 

the Respondent advised the Union it had no openings, it 
filled at least nine positions in New York for journeymen 
electricians, while ignoring the applications of the nine qualified union-affiliated journeymen electricians who 
applied for jobs in New York.  We find that this evi-
dence, together with the ev
idence of animus discussed 
above, supports the judge™s finding of a discriminatory 
refusal to hire.   
We also find that the Respondent did not establish an 
affirmative defense to the refusal-to-hire allegations un-

der 
Wright Line,
 251 NLRB 1083, 1089 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982), i.e., that the Respondent would have taken the 
same action on the applications even in the absence of 
the applicants™ union affiliations.  In support of its de-

fense, the Respondent contended that, prior to the time 
the union applicants applied, it had abandoned its policy 
of receiving applications and chose to rely simply on 
transfers of its current empl
oyees from other projects, 
former employees, or ﬁpositive referrals from other 
sources.ﬂ  It also contends th
at it only wished to hire per-
sons proximately located to the jobsites in question.  Like 
the judge, we find no merit to these contentions, in light 
of the evidence that the Re
spondent departed from its 
purported ﬁno applicationsﬂ hiring policy and advertised 

for journeymen in New York, hired individuals who 
were not former employees, and hired without positive 
referrals.  With regard to the proximity-to-jobsite claim, 
we note that Bill and Ron Gallagher, who had no appar-
ent union affiliation when they applied, were hired to 
work on the University of Maryland jobsite, even though 
they were located in New York; and the Respondent was 
obviously not adhering to any proximity limitation when 
it transferred employees from a 
project in one state to a 
project in another. 
We agree with the judge™s 
findings that the Respon-
dent™s hiring policy as applied here had a discriminatory 
impact on union applicants.  Because the issue of 
whether that policy was inherently discriminatory was 
not litigated, we disavow the judge™s findings to the ex-

tent that they may be read that way.   
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Nelson 
Electrical Contracting Corp. d/b/a Nelcorp, Inc., End-
well, New York, its officers, agents, successors, and as-
signs, shall take the action set forth in the Order as modi-
fied.  1. Insert the following as paragraph 1(c).  
 ﬁ(c)  Refusing to consider
 for employment and refusing 
to employ the following: 
 Richard DiMaio  Harold Doderer 
Michael Ferranda  Daniel Harageones 
Richard McGinley   Anthony Provenzano 
Stephen Rockafellow  Anthony Salvatoreﬂ 
Herbert Spicer 
 2. In paragraph 2(c) change ﬁ22 discriminateesﬂ to ﬁ9 
discriminatees.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge.  
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice.
  WE WILL NOT maintain in 
force and effect a hiring policy whereby we will not a
ccept written applications in 
order to avoid hiring union applicants for employment. 
WE WILL NOT fail and refuse to recall David Hara-
geones because of his activities in behalf of a labor or-
ganization. 
WE WILL NOT refuse to consider for employment or 
refuse to employ the following employees for employ-

ment: 
 Richard DiMaio Harold Doderer 
Michael Ferranda Daniel Harageones 
Richard McGinley Anthony Provenzano 
Stephen Rockafellow Anthony Salvatore 
Herbert Spicer 
 WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
 NELCORP 181WE WILL offer the individuals set forth above, em-
ployment in positions for which they applied or at-
tempted to apply or, if such positions no longer exist, to 
substantially equivalent positions. 
WE WILL make them whole for any loss of earnings 
and other benefits that they may have suffered as a result 
of the discrimination against them. 
WE WILL recall David Harageones to his former posi-
tion of employment or, if that job no longer exists, to a 

substantially equivalent position, without prejudice to his 
seniority or any other rights or privileges previously en-
joyed. 
WE WILL make him whole for any loss of earning 
and other benefits suffered as a result of the discrimina-
tion against him. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to our unlawful fail-

ure to recall David Harageones, and of the unlawful re-
fusal to consider for employment and to employ the nine 
discriminatees named above, 
and notify them in writing 
that this has been done and will not be used against them 
in any way. 
 NELSON ELECTRICAL CONTRACTING CORP. 
D/B/A NELCORP 
Thomas Sheridan 
and Robert Ellison, Esqs
., for the General 
Counsel. Jeffrey Tait 
and John Domurad, Esqs. (O™Connor, Gacioch & 
Pope),
 of Binghamton, New York, for the Respondent 
Ellen Boardman, Esq. (O™Donoghue & O™Donoghue)
, of Washington, D.C., for Local 26 
Richard McPherson
, of Binghamton, New York, for Local 325. 
Stephen Rockafellow
, of New City, New York, for Local 363. 
DECISION STATEMENT OF THE CASE 
STEVEN DAVIS, Administrative Law Judge. The following 
charges and amended charges were
 filed and served in this 
case. A charge and an amended charge in Case 3ŒCAŒ19035 
filed on December 12, 1994, and March 27, 1995, respectively 
by International Brotherhood of El
ectrical Workers, Local 325, 
AFLŒCIO (Local 325). A charge and an amended charge in 

Case 3ŒCAŒ19067 filed on January
 3 and April 20, 1995, re-spectively, by International Brot
herhood of Electrical Workers, 
Local 363, AFLŒCIO (Local 363). A charge and an amended 
charge in Case 3ŒCAŒ19552 filed on August 10, 1995, and 
February 8, 1996, respectively 
by International Brotherhood of 
Electrical Workers, Local 325, AFLŒCIO (Local 325). A 

charge in Case 3ŒCAŒ19788 (designated Case 5ŒCAŒ25415) 
filed on June 9, 1995, by International Brotherhood of Electri-
cal Workers, Local 26, AFLŒCIO (Local 26) pursuant to which 
the General Counsel issued an Order Transferring Case 5ŒCAŒ
25415 from Region 5 to Region 3,
 and designating it Case 3ŒCAŒ19788.1 Based on the above charges and amended charges, Region 3 
issued an amended consolidated complaint on February 12, 
1996, which was further amended on May 16, 1996.
2 The complaint alleges, essentially, that Nelson Electrical 
Contracting Corp. d/b/a Nelcorp (Respondent) (a) maintained a 
hiring policy pursuant to which it will not accept written appli-
cations, in order to avoid hiring union applicants for employ-
ment; (b) informed an employee that it would not hire union 
members because they would create problems; (c) refused to 
hire and/or refused to consider
 for hire 9 named employees in 
1994, and 13 named employees in 
1995; and (d) failed to recall 
or reemploy its empl
oyee David Harageones.
3 It is alleged that Respondent 
engaged in the discrimination 
against the employees because those employees had, or Re-
spondent believed that they had 
joined, supported, or assisted 
the Unions involved.  
Respondent™s answer denied the material allegations of the 
complaint, and asserted certain affirmative defenses. On June 

25, 26, and August 19 and 20, 1
996, a hearing was held before 
me in Binghamton, New York.
4 On the evidence presented in this proceeding, and my obser-
vation of the demeanor of the witnesses, and after consideration 

of the briefs filed by General Counsel, Local 26, and Respon-
dent, I make the following
5 FINDINGS OF FACT 
I. JURISDICTION Respondent, a New York corporation, having its main office 
and place of business at 2500 Watson Boulevard, Endwell, 
New York, and doing business at 
various construction sites in 
other States, has been engaged in the building and construction 
industry as an electri
cal contractor perform
ing mainly industrial 
and commercial work. During the past year, Respondent has 
provided services from its Endwell 
facility valued in excess of 
$50,000 to other enterprises which 
are directly engaged in in-
terstate commerce. Respondent adm
its, and I find th
at it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
Respondent denies knowledge of the labor organization 
status of Locals 26, 325, and 363. I find, based on the evidence 
in the record, that the three Unions are organizations in which 
                                                          
 1 Respondent™s answer admitted the service of the charges and 
amended charges, but denied knowle
dge of the filing of those docu-
ments. My review of the original charges and amended charges estab-
lishes that all of them ha
ve been properly filed. 
2 The original consolidated complaint was issued on April 21, 1995. 
3 During the hearing, I granted Ge
neral Counsel™s motion to dismiss 
complaint allegations concerning Ri
chard Anderson, Mark Edwards, 
and Elliott Wagner. 4 Following the close of the hearing, Local 26 moved to admit cer-
tain documents into evidence purs
uant to a procedure agreed upon 
during the hearing. General Counsel, Local 26, and Respondent agree 
to their admission in evidence, and I 
have received them as CP Exh. 2. 
Respondent, however, does not 
concede their relevance. 
5 General Counsel™s unopposed motion to correct the transcript in 
certain respects is granted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 182employees participate, and that they exist, in whole or in part, 
for the purpose of dealing with employers concerning griev-
ances, labor disputes, and other terms and conditions of em-
ployment. In addition, the Board has found that Local 325 is a 
labor organization. Nelcorp, 316 NLRB 625 (1995). I accord-
ingly, find and conclude that 
Locals 36, 325, and 363 are labor 
organizations within the meaning of Section 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES 
This case involves the attempts of three local unions to ob-
tain employment from Respondent for the employees they rep-
resent. The jobsites are in New York and in Maryland. 
Union members, and those seeking to become members sought jobs with nonunion contractors. The Unions hoped to 
organize the nonunion employers, and in that effort waived the 
requirement prohibiting union 
members from working for non-
union companies. Pursuant to that policy, certain union mem-
bers, and others who sought jobs through the Union, applied for 
work with Respondent. 
General Counsel and the Unions
 allege that Respondent had 
a predetermined policy not to cons
ider for hire, and not to hire any applicants referred by the Unions, and to avoid hiring, if 

possible, any applicants who we
re union members. Respondent 
argues that it considered for hire and hired any qualified appli-
cant, pursuant to its hiring polici
es, and that it did not discrimi-
nate against any applicant be
cause of union affiliation. 
The complaint alleges that Re
spondent discriminatorily re-
fused to hire and/or refused to consider for hire certain jour-

neymen electricians, beginning in
 June 1994. I have not consid-
ered in the discussion of those 
allegations any facts concerning 
the hire of apprentices, laborers, or nonjourneyman electri-
cians.
6 III. THE FACTS 
A. The New York Jobsite 
Union Applicants and Respondent™s Hiring 
The complaint alleges that on June 12, 1994, Respondent re-
fused to hire and/or refused to consider for hire Daniel Hara-

geones, Anthony Salvatore, and Herbert Spicer, and that on 
September 28, 1994, Respondent refused to hire and/or refused 
to consider for hire Richard DiMaio, Harold Doderer, Michael 
Ferranda, Richard McGinley, 
Anthony Provenzano, and 
Stephen Rockafellow. 
In October 1993, Anthony Salvatore, a member of Local 
325, and a journeyman, visite
d Respondent™s Endwell, New 
York office. He asked the recepti
onist if he could complete an 
application for a job, and he wa
s given one, which he filled out 
and gave her. The application 
listed his union apprenticeship 
training, and his work history, all of which was with union 
contractors. Herbert Spicer, a member of Local 325, and a journeyman, 
testified that on April 3, 1994, he
 was given an application at Respondent™s office, and the foll
owing day he submitted it with 
a cover letter to the Company. The letter identified Spicer as a 
union member. On April 13 and 18, Spicer called the office and 
                                                          
 6 Hereafter, the term ﬁjourneymanﬂ shall refer to journeyman electri-
cian, a skilled electrician. 
said that he was available for work. He was told that no hiring 
was being done at that time. 
Daniel Harageones, a member 
of Local 325, and a journey-
man, testified that on April 10, 
he went to Respondent™s office, asked for and received an applic
ation, and listed thereon his 
union membership, union apprenticeship program, and his prior 
employment, most of which were
 with union contractors. He 
asked the receptionist if Resp
ondent was hiring. She replied 
that the Company had just obtai
ned some contracts, would be 
hiring soon, and that she would have the owner call. Thereafter, 
Harageones called Respondent™s 
office frequently, each time 
leaving his name and phone number with the receptionist. She 
promised to return his call 
but he was not contacted.  In May 1994, Salvatore called Respondent and asked if he 
could update his application. 
The receptionist responded that 
they were no longer accepting app
lications. Salvatore explained 
that he had already completed an application and simply 
wanted to update it. She said that it would not be necessary, 
since it would already be on file. 
He was not contacted for a job. Thereafter, Salvatore noticed 
a sign on the door stating that Respondent was not accepting 
applications. On about June 2, Daniel Harageones contacted Respondent, 
and was told that the Company was not accepting applications. 
He explained that his applicatio
n was already on file, and that 
he wanted to update it. The receptionist said that the Company 
was not taking any applications, but
 that if his application was 
on file, a representative would 
call. Harageones was not con-
tacted thereafter by Respondent. 
On September 8, Respondent hi
red Michael Boyes. His ap-
plication, filed on September 2, 
stated that he had received 
junior and master licenses following 4 years of training with the 

Local 99, IBEW Electrical Sc
hool in 1983, and worked for Matco, a well-known union cont
ractor, in 1986. Respondent™s 
president, Mark Nelson, testified that he first became ac-
quainted with Boyes through their c
hurch activities, and he then 

learned that he was an electric
ian, and through their conversa-
tions he was led to believe that Boyes was a union member. 
Nelson knew that Project Manager Dean Rypkema sought to 
hire an employee, and Nels
on recommended his hire. Boyes 
last worked in the electrical in
dustry in 1986, and then left to 
study for the ministry until his employment with Respondent. 
On the same date, September 8, Respondent hired Michael 
McCabe. The events leading up to McCabe™s hiring are as fol-
lows: McCabe had previously worked with Alan Winters at 
Respondent™s jobsite in Libert
y, New York. McCabe phoned 
Project Manager Andrew Stebner a
nd told him that he spoke to 
Foreman Alan Winters at the Harris Hospital jobsite, and was 
currently unemployed and seeking work. Stebner testified that 
he was then thinking about hiring
 an electrician. Stebner called 
Winters, and asked about his qua
lifications. Winters said that 
McCabe had been a journeyman 
for a number of years, and had 
worked for Ross Electric. Stebner then hired McCabe. At the 

time that he hired him, his appl
ication was not available. Steb-
ner received the application af
ter McCabe™s hire. The applica-
tion prominently indicates that 
McCabe participated in union 
activities. It notes that he was a sergeant at arms for IBEW 
Local 106, and his work experi
ence lists no company names, 
 NELCORP 183but bears the statement ﬁall union experience, inquire Bernie 
Merick, business agent.ﬂ 
7 In mid-September 1994, Stephen Rockafellow, the organizer for Local 363 who is also a j
ourneyman, learned that Respon-
dent was performing work at 
Harris Hospital. He and John 
Sager, another organize
r, visited the site, introduced themselves 
as union organizers to Job Foreman Alan Winters, and told him 
that the Union had employees to refer to the job. They asked 
when he would be hiring. Wint
ers replied that no employees 
were then needed, and he did not know when there ever would 
be a need for workers. 
On September 28, Rockafellow returned with Local 363 
members Richard DiMaio, Harold  Doderer, Michael Ferranda, 
Richard McGinley, Anthony Provenzano, and Sager. Rockafel-
low told Winters that the men wished to apply for jobs, and 
requested applications. Winters 
replied that he did not need 
anyone, and had no applications. Rockafellow asked if he could 

leave their names and phone num
bers, and Winters refused, 
saying that he had been instructed 
not to take any applications.    
The Union apparently had blank application forms used by 
Respondent, and the men went to the union office, where all of 
them except Sager filled out applications. The applications 
were sent to Respondent™s Endwe
ll office with a cover letter 
dated September 28, in which Rockafellow identified the appli-
cants as experienced journeymen and union members. The 
letter and applications were sent
 by certified and regular mail. 
The certified letter was returned, marked ﬁrefused.ﬁ The Union 

received no response to the mailing. 
Also in September 1994, Rockafellow sent a letter to Re-
spondent, which stated that Re
spondent™s employee Michael 
McCabe was a member of the Union who was involved in or-
ganizing Respondent™s employees.
 In October, McCabe went 
on strike and picketed the jobsite. At the same time, union 
member David Harage
ones was employed at the site. He had 
been laid off by Respondent, an
d the layoff was alleged as an 
unfair labor practice. In a prior proceeding, the Board dismissed 
that allegation, but neverthe
less Respondent recalled him to work in September. Nelcorp, supra. He and McCabe picketed 
the jobsite in October.  
Employee Douglas Nelson, who 
was employed at the Harris 
Hospital jobsite, testified that in early October, while Hara-
geones and McCabe picketed the 
jobsite, he was told by Steb-
ner that he should not speak to Harageones or 
McCabe because he ﬁcouldﬂ or ﬁwouldﬂ get in trouble, and also that he should 
stay away from them. Nelson further stated that in September, 
he was instructed by Winters that when he picked up material 
with Harageones in Respondent™s 
truck, he (Nelson) should not 
permit Harageones to read any 
paperwork in the truck. Nelson 
was also asked by Stebner, ho
w long he believed that Hara-
geones would ﬁlastﬂ on the job. 
Nelson did not reply, and Steb-
ner then said that he did not believe that Harageones would last very long.  
Nelson gave uncontradicted test
imony that prior to his quit-
ting his employment in late Se
ptember or early October 1994, 
                                                          
                                                           
7 Respondent states that Jason Shaw was hired on September 12 as a 
journeyman, but Respondent™s record of hires, GC 22, and Shaw™s 
application set forth that he was a laborer. 
he heard Winters tell Stebner that he (Winters) would rather 
hire Respondent™s employees fro
m Binghamton, than hire any-
one in Sullivan County, ﬁbecause
 of the union,ﬂ and that they 
did not want ﬁto hire anybody union.ﬂ 
Harageones testified that on October 3, employee Nelson re-
ported that Stebner advised him not to talk to Harageones be-
cause it could cause some problem
s for him. Harageones told 
Stebner that he was not happy th
at Stebner told workers not to 
talk to him and McCabe. Stebner 
replied that Harageones is not to discuss anything other than the job.
8 Stebner testified, deny-
ing that he said that to Harageones, adding that he told him that 
he could speak to any employees about anything at any time. 
On October 7, Rypkema hired 
Martin Shaw. His application 
does not list any union affili
ation. Although Nelson testified 
that he believed that Shaw worked for Respondent previously, 
the only work experience listed 
on his application is that he 
owned two electrical companies during his 10 years of experi-
ence.  
On October 10, Respondent hire
d Bruce Streeter. His appli-
cation does not list any union affiliation. 
On October 17, Rypkema hired 
Gary Sprouse, and assigned 
him to the Nestle project, which is also located in New York. 
His application, which does not list any union affiliation, lists 
as a reference Randy Spafford, a journeyman hired by Respon-
dent in October 1992.  
On the same day, Respondent hired B. Clark to work at the 
Nestle project. 
On November 7, Herbert Spicer inquired about a job, and 
was told that no applications were being accepted. He had sub-
mitted an application in April. 
Andrew Stebner, Respondent™s
 project manager in New 
York, testified that, in early De
cember 1994, he was seeking to 
hire electrician™s helpers, not 
journeymen. He stated that he 
asked his office manager to contact the New York State De-
partment of Labor employment service to see if any helpers 
were available for work in the Sullivan County area.  
As a result, an advertisement was placed through the em-
ployment service™s computer jo
b listing service for the month 
of December. The ad stated that Respondent sought an ﬁexperi-
enced commercial electricianﬂ for full-time-work, for a job 
lasting about 4 weeks at a salary of $12 per hour, but ﬁwage 
could be higher depending on experience.ﬂ Applicants were 
directed to call Stebner for an appointment.  
Stebner testified that the ad was placed in error, since an 
electrician™s helper, and not an
 electrician, was sought. Never-
theless, Stebner conceded that the $12 wage set forth in the ad 

was that for an electrician, not a helper. In any event, Stebner 
testified that he hired a helper, Michael Smith. Respondent™s 
records show that Smith, a laborer, was hired on December 12. 

In contrast, it must be noted that President Nelson testified that 
one journeyman was hired pursuant to the ad. I cannot credit 
Stebner™s testimony in this regard. The ad is quite specific as to 
Respondent™s needs for a journeyman, and Nelson™s testimony 
confirms that at least one journeyman was sought, and hired 
 8 That testimony was offered only 
as background since Respondent™s 
statements have been remedied by a Board settlement agreement. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 184pursuant to the ad. Accordingly, I find that Respondent adver-
tised for journeymen in 
the month of December. 
On December 5, David Russo was hired. His application 
states that he applied for a j
ob as an electrician, and Respon-
dent™s list of employees compiled for this hearing states that he 

was a journeyman, but his applica
tion states that he was last 
employed as an equipment operator, and President Nelson testi-
fied that based on that informa
tion, he was not a journeyman.   
On December 7, Eric Liepens, was hired by Respondent. 
Stebner hired him on the phone, 
and knew him as a friend of 
Winters, who was listed on his 
application as a reference. 
Liepens completed his applic
ation after he was hired. 
On about December 10, John Schlott and Paul Schwatz, 
members of Local 363, and jour
neymen, went to Respondent™s 
New York office, and asked for 
applications. The receptionist 
directed them to look at the si
gn, which stated that no applica-
tions were being accepted. Schlott then told her that they were 
from Sullivan County, and they heard that the Company was 
looking for employees at the Harris Hospital job.  
The receptionist then told them to wait, and not leave, as Re-
spondent was seeking employees in Sullivan County. She said 
she would call her boss, and that they would be interviewed 
after lunch. The two men went 
to lunch, and when they re-
turned, the receptionist called ﬁhim,ﬂ and while on the phone 
looked at them, saying into th
e phone ﬁuh-huh, maybe, could 
be, possiblyﬂ and then hung up. She then told the two men that 

ﬁthe bossﬂ could not see them t
oday, and that they would be 
called. She took their names and phone numbers. They did not 
reveal their union affiliation during the visit, and they were not 
called by Respondent thereafter. However they called for work 
the next week and were told that no employees were needed. 
Four days later, on December 14, Francis Williams was hired 
by Respondent, and was assigned 
to the Olean jobsite. Nelson 
testified that he lived in Olean, and that Respondent gave pref-
erence in hiring for that job to employees who lived in that 
area, after first considering transfers, and its employees who 
were receiving unemployment insurance. Williams™ application 
does not list any union affiliation,
 but bears the notation ﬁTemp 
4Œ6 wks.ﬂ In fact, Williams worked a total of 5 weeks, and was 
laid off. Nelson denied knowing who made that notation, and 
stated that Williams was not 
hired as a temporary employee. 
On December 15, Rockafellow went to the jobsite with his 
September 28 letter, the six applications, and the advertisement. 
He told Winters that he understood that Respondent was adver-
tising for electricians. Winters replied that he was not aware of 
that. Rockafellow answered that the six applicants were still 
available for work, and he gave 
the applications to Winters, 
who said that he would send th
em to the office. Two weeks 
later, Winters told Rockafellow that he had sent the applica-
tions to Stebner. The Union 
received no response to the 
applications.                                                           
One month later, Respondent engaged Radec Corp., a nonun-
ion electrical subcontractor, to perform electrical installation 

work at the Harris Hospital project. Radec worked at the jobsite 
from mid-January to mid-February 1995. From 2 to 5 Radec 
electricians worked full time, and occasionally overtime for a 
total of about 24 days. Stebner and Nelson testified that Re-
spondent used Radec rather than 
hiring employees at that time, 
because they were needed for a temporary assignment, lasting 4 
to 6 weeks, at a time when the project was about 50-percent 
complete. Subcontracting made 
it easier to ﬁmanageﬂ Respon-
dent™s employees since they would not have to put the new 

hires on and off Respondent™s be
nefit plans during their short-term employment. Radec had been
 used by Respondent in the 
past, on the Carousel Mall projec
t, which took place in about 
1990.9  As set forth above, William Gallagher, was employed by Re-
spondent in 1990 in Watertown, 
New York, for about 7 months, 
until December 1990. His foreman wa
s Stebner. On February 2, 
1995, Stebner phoned Gallagher a
nd offered him a job. He had 

had no contact with Stebner since late 1990. 
Stebner testified that he called Gallagher because he recently 
met an acquaintance who had employed, and then laid off Gal-
lagher, and he believed that 
Gallagher was avai
lable for work. Stebner hired Gallagher on the 
phone and told him to report to 
the New York office. When he a
rrived, he saw the sign, which 
stated that no applications were
 being accepted. He asked the 
receptionist about the sign, and mentioned that Stebner had 
called him. The receptionist told him that the sign did not apply 
to him since she knew him and knew that he was a hard worker. 
He was given an application, which he completed, and an em-
ployee handbook. The next Monday he reported to work at the 
St. Bonaventure job in Olean, New York, and worked there for 
1 week.  
In mid-February, Gallagher was 
sent to the Harris Hospital 
job and worked there for 1.5 months. In mid-March, he was 
laid off for 2 weeks, and then sent to work in Maryland, as set 

forth, infra. On July 10, Respondent hired Joseph Biesecker as the last 
journeyman to work in New York
. He was employed for a total 
of 7 weeks. He had previously worked, in 1985, for a company 

owned by Mark Nelson. 
B. David Harageones  
Harageones has been a member of Local 325 for 10 years. In 
a prior Board proceeding, 
Nelcorp, supra, it was alleged that 
Harageones was unlawfully laid off by Respondent because of 
his union activities. The Board di
smissed that allegation, but 
found that Respondent violated Section 8(a)(1) of the Act by 
prohibiting him from wearing a hat bearing the union™s logo. 
The administrative law judge™s decision was issued on Septem-ber 21, 1994. Following that decision, notwithstanding that 

Respondent was under no obligation to recall or reinstate Hara-
geones, Respondent offered h
im a job at the Harris Hospital 
site, which he accepted. 
Harageones began work on about September 26. As set forth 
above, on October 3, he was told by employee Douglas Nelson 
that Stebner advised him not to speak to him or McCabe, and 
he (Harageones) was told by 
Stebner that he should only dis-
cuss job matters. He immediately 
confronted Stebner and told 
him that he was angry that Stebner told Nelson not to talk to 
him.   9 Respondent also used union subcontractor John Kelly & Sons for 
its high voltage work. However it 
was brought out that the only con-
tractors performing such specialized work are unionized. 
 NELCORP 185One month later, on November 7, Harageones began a strike, 
which he characterized as an unfair labor practice strike, and so 
informed Respondent by letter, which was not produced at the 
hearing. Union organizer McPherson sent a letter to Respon-
dent on December 2, advising it th
at Harageones is engaged in 
a ﬁprotected lawful disputeﬂ an
d is protesting the unfair labor 
practices committed by the Company. President Nelson testi-
fied that  Harageones went on strike. 
On January 6, 1995, Harageones presented a letter to Re-
spondent, which stated that he has decided to end the unfair 
labor practice strike, and offered to unconditionally return to 
work under the same terms as he enjoyed before the strike.  
On January 10 or 11, Harageones
 called the office and spoke 
to Dean Rypkema, Respondent™s official, advising him that he 
was still unemployed and seeking work. Rypkema replied that 
there is a lot of work, but he did not know whether he would 
employ him because he quit hi
s employment. Rypkema said 
that he would have to check with company locations across the 

country to see if a job was avai
lable for him. Harageones in-
quired about the Harris Hospital job, and Rypkema said that 
Respondent did not need any more employees there. 
A few days later, Harageone
s phoned Respondent and was 
told by Purchasing Agent Don Webber that a job was available 
in Olean, New York, which was for a couple of weeks. That 
jobsite was about 3.5 to 4 hour
s away from Harageones™ home. 
Harageones replied that he want
ed a position equivalent to the 
one at Harris Hospital. Webber 
asked if he was refusing the Olean job. Harageones answered that he was not but he wanted 
an equivalent position, in which he could be home each night 
with his family. Webber responde
d that he could only speak 
about the Olean job. 
On February 6, Harageone
s phoned Respondent, and told 
Rypkema that he was still looking for work. Rypkema replied 
that no work was available, and that the Olean job was filled. 
On April 20, Harageones called Respondent and told the sec-
retary that he was available for work, and would accept any 
position offered. He gave her 
his name and phone number, and 
asked her to give that message to Rypkema. 
Harageones called Respondent ﬁnumerousﬂ times thereafter 
but never spoke to Rypkema. Each time he left his name and 
phone number and said that he wa
s seeking employ
ment. In late 
May 1996, Harageones phoned Stebne
r and told him that he 
was still looking for work. Stebne
r replied that he could not 
help him.  
C. The Maryland Jobsite 
Union Applicants and Respondent™s Hiring 
The complaint alleges that from January through May 1995, 
Respondent refused to hire and/or
 refused to consider for hire 
Tyrone Jackson, Thomas Go
ugh, Kelly Simmons, Thomas 
Barber, James Camba, John Kirscht, Michael Lee, John Mudd, 
James Rapczynski, David Rohr
, Joseph Ruiz, Monte Brown, and Steve Williams. 
In January or February 1994, Charles Graham, the Local 26 
organizer, became aware that Respondent had obtained a con-
tract to perform electrical work at the University of Maryland 
Plant Sciences Building.  
In late April, Local 26 began an informational picket line 
with signs stating that Respondent
 was unfair, and did not have 
a contract with Local 26. The 
picketing, which was sporadic until June, became a daily picket line in that month, and contin-
ued through November 1994.  
On May 25, Graham sent a le
tter to Daniel Gambino, Re-
spondent™s Maryland project mana
ger and vice president. The 
letter, which was addressed to Respondent™s Hanover, Mary-
land office, informed Gambino that Local 26 was available to 
supply experienced journeymen el
ectricians and apprentices to 
work at the jobsite. The letter notified Gambino that he would 

be speaking to Respondent™s employees about being repre-
sented by Local 26. 
Not having heard from Gambino, 
Graham sent another letter 
on June 7, again offering to su
pply employees for the project. 
Graham received no response to either letter. 
In late July or early Augus
t, Graham, wearing a Local 26 
jacket, saw Gambino and Job Foreman William Tyler at Re-
spondent™s job trailer. Graham te
stified that he asked Gambino if Respondent was hiring electricians and Gambino replied that 
he had to file an application at the company office. Graham 
then said that he was a Local 26 organizer, to which Gambino 
replied that the Company was not
 taking applications. Graham 
asked when applications would be accepted. Gambino replied 
that ﬁall you union guys think that I have a crystal ball and 
know when I™m going to be hiring.ﬂ  
Gambino conceded that Graham at that time asked if Re-
spondent was hiring, and wanted 
to fill out an application. 
Gambino testified that he ﬁignoredﬂ Graham. Gambino admit-
ted receiving letters from Grah
am, but did not respond because 
he was not hiring at that time, and he was preoccupied with the projects which were ongoing. 
Gambino testified that on November 4, 1994, he hired jour-
neyman Kenneth Paul base
d upon Tyler™s recommendation. 
Tyler told him that Paul used to work with a company that was 

unionized, and that he had so
me affiliation with a union. 
John Finn, a member of New York Local 325, testified that-
just prior to Thanksgiving 1994, he appeared at the jobsite 
trailer, and asked Gambino and Project Manager Paul Campbell 
if they were hiring. A sign on the trailer said that no applica-
tions were being accepted. They asked about his experience, 
and he said he had been work
ing in Binghamton, giving them 
the name of a nonexistent contractor. He did not tell them the 

name of the contractor, Gleason, for which he had been work-
ing since that company was a well-known union contractor. 
Gambino asked if Finn heard of
 several contractors, which 
he named. Finn denied knowing of
 those companies. They were 
union contractors. Gambino told
 Finn that Respondent is a ﬁmerit shop,ﬂ and that they woul
d be hiring 10 people after 
January 1. Gambino took his name and phone number.  
On December 21, Graham sent another letter to Gambino, 
again stating that the Union has qualified employees seeking 
work, and requesting Respondent™s
 job qualifications and ap-
plication forms. No response was received. 
On December 27, Gambino hired Thomas Wilson. Wilson™s 
application stated that he worked for Fischback and Moore, a 
union company, and also contained a 1982 certification of 
completion of the joint apprentic
eship program, which is run by 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 186the IBEW and the electrical industry. His most recent employ-
ment was with Becon, a compan
y whose union affiliation was 
not known to Gambino.  
Tyrone Jackson, a Local 26 member and journeyman, stated 
that, upon Graham™s advice he 
visited Respondent™s office in 
January 1995, wearing a Local 26 shirt.
10 He saw a sign which stated: ﬁWe are not accepting 
any applications for employ-
ment.ﬂ He neverthele
ss entered the office and asked the recep-
tionist for a job application. Sh
e asked who sent him. He said 

he was just ﬁwandering around.ﬂ She refused his request.  
On January 23, Respondent hi
red John White. Campbell tes-
tified that he knew White before
 hiring him, since another em-
ployee, who worked for Respondent at its Kenner Army pro-

ject, recommended him. Campbell asked his secretary to call 
White™s former employers. I 
cannot accept Campbell™s testi-
mony that White™s former empl
oyers, B E & K Construction, 
and S W & B Construction were
 union contractors, since 
Campbell received such information from his receptionist, and 
not first hand. In addition, Union Agent Graham testified that 
those companies were nonunion. Ca
mpbell also testified that he 
knew that another of White™s prior employers, Fischback & 
Moore, was a union company. I accept that testimony. Gam-
bino also gave positive testimony that Fischback was a union 
company. White last worked for Fischback in 1990. 
The following day, January 24, Respondent hired Francis 
Hardesty. Gambino stated that he hired Hardesty upon a rec-
ommendation by employee Tom Wilson who received a bonus 
for the successful recommendation. Hardesty™s application 
notes that he had 4 years™ training at the Local 26 trade school. 
Gambino stated that he was aware of Hardesty™s union affilia-
tion at the time he hired him. 
Gambino conceded that at the 
time of hire, Respondent was not taking applications for em-
ployment. Union official Graham testified that Hardesty was a 
member of Local 26 in about 1976, but had not been a member 
since that time. 
Less than 1 week later, on Ja
nuary 30, Gambino hired An-
thony Rosasco. Nothing on his 
application indicates a union 
affiliation. According to Responde
nt™s records, he worked from 
February to November 1995, when he was laid off.  
On February 7, Graham, and Jerry Lozupone, a Local 26 
business representative, went to
 Respondent™s office with un-
employed union members Thom
as Gough and Kelly Simmons. 
They all wore Local 26 shirts. The sign that Respondent was 

not accepting applications was still posted.
11 The men asked the 
receptionist if they could complete applications for employ-
ment. She replied that the Company was not hiring or accepting 
applications.   
Graham asked Gambino, who was present at the time, if they 
could complete applications. 
Gambino refused his request, 
stating that the Company was not hiring. Graham persisted, 

saying that since Respondent 
was on the job a long time, it 
appeared that it should be hiring now. Gambino again said that 
he was not hiring. Graham asked how Respondent did its hir-
ing, and asked for application fo
rms. Gambino replied that it 
                                                          
 10 The union shirts bore a readily identifiable IBEW logo.  
11 Whenever Graham visited the o
ffice thereafter the same sign was 
posted. 
was none of Graham™s business how hiring was performed, and 
refused to provide applicati
ons. Graham gave Gambino his 
business card, and asked him to call when he needed employ-
ees. 
Three days later, on Februa
ry 10, Gambino hired Jeffrey 
Marsh. Nothing on his applicatio
n refers to a union affiliation. 
He worked about 1 month. 
On February 14, Graham sent 
a letter to Gambino advising 
that Local 26 had an ﬁactive or
ganizing campaign in progress,ﬂ 
and that his employees would be solicited by volunteer organ-
izers and union members. 
On February 16, Gambino hire
d Joseph Harmon. He was re-
ferred by his brother Jim Harmon, a journeyman, who had been 
employed by Respondent si
nce September 1993. Joseph 
Harmon™s application does not li
st any union affiliation. 
On March 22, Bruce Messinese, 
was hired by Gambino. His 
application and resume do not lis
t any union affiliation. He 
worked for Respondent for 10 months, until December 1995. 
Five days later, on March 27, 
Gambino hired Brian Poe. He 
worked for Respondent for 9 months. Nothing on his applica-
tion or resume indicates that he was affiliated with a union. 
William Gallagher was employed by Respondent at its New 
York jobsite in February and March 1995. Following a layoff 
of 2 weeks, he was told that work was available in Maryland. 
He called Gambino, who he 
had known from his employment 
with Respondent in 1990. Gamb
ino asked his qualifications, 
and hired him. Gallagher bega
n work in Maryland on March 
29. He had no union affiliation at the time of his hire. 
On April 3, Robert Helms, wa
s hired by Gambino. His appli-
cation does not list any union affiliation. 
On April 6, Graham again visited Respondent™s office, with 
unemployed union members Thomas
 Barber, James Campbell, 
John Kirscht, Michael Lee, John Mudd, James Rapczynski, 
David Rohr, and Joseph Ruiz. They all wore union shirts and 

hats. Graham told the receptionist that they were present to 
apply for jobs. She replied that
 the Company was not hiring at 
that time, and not accepting applications. Graham asked for, 
and received permission to write 
a list of names, addresses, and 
phone numbers of those present. He
 asked, and she agreed that 
when hiring was undertaken, they would be called. Graham 
mentioned that the men were
 all qualified journeymen. 
Four days later, on April 10, John Gianotti, was hired by 
Gambino. His application and resume do not indicate that he 
was affiliated with a union, and his current employer was set 
forth as B E & K, which was 
a nonunion company. His resume 
lists as a reference John Ey, a 
current employee of Respondent 
who was hired in November 1993, and worked for it at Mary-
land jobsites.  
On the same day, April 10, Ronald Gallagher was hired upon 
a recommendation from his brother, William, who had begun work on March 29. Ronald had worked for Gambino at another 

job in 1990. Gambino called him, told him that he remembered 
him from the prior job, and hired him. 
On April 12, Isaac Barrett went to Respondent™s jobsite 
trailer at union official Graham
™s suggestion, and asked em-ployee Scott Lehet about a job. Lehet phoned William Tyler, 
the job foreman, and according to
 Barrett, Lehet may have been 
joking but told Barrett, before Tyler arrived, that the Company 
 NELCORP 187would not hire anyone from the union because they believed 
that doing so would ﬁcause problems for the job.ﬂ Although 
Barrett testified that he did not 
know if Tyler was present when 
Lehet made that comment, it is clear that he was not because 
this conversation occurred when
 Lehet was calling Tyler on the 
radio, and thus Tyler was not 
present. Employee William Gal-
lagher stated that he was pres
ent during a similar conversation 
between Barrett and Lehet which occurred 2 days after Barrett 
was hired.  
When Tyler arrived at the trailer, Barrett told him that he 
was new to the area, seeking work, and wanted to complete an 
application. Tyler replied that the Company was not hiring. 
Barrett handed Tyler 
his resume, which listed all nonunion 
contractors, and asked for an a
pplication. Tyler kept the re-
sume, gave him an application, 
and said that he would call him 
in a day or two.  
The following day, April 13, 
Barrett called Tyler, and asked 
if he looked at his resume. Tyle
r said he had and that Barrett 
would be hired. In fact, Tyle
r spoke with Gambino about Bar-
rett™s qualifications and resume. Tyler recommended Barrett™s 
hire, and Gambino agreed. Tyler asked Barrett to report for 
work the following Monday, April 17. Barrett worked on the 
project for 1 year. When he was laid off he was offered a posi-
tion in Virginia, but rejected the offer. At the time of his inter-
view and hire, Barrett was not 
a member of Local 26, and did 
not mention the fact that he was referred by the Union. 
John Finn, who as set forth above,
 testified that he visited the 
jobsite in November 1994, and was questioned concerning his 

prior employment, had not been
 contacted by Respondent, and 
on April 14, 1995, he again visited the jobsite. Campbell told 
him that Respondent was not accepting applications, and had 
just hired six men.
12  Campbell asked if he contacted Respon-
dent™s main office in New York. Finn said that he had not. 

Campbell gave him the a
ddress and phone number. 
On May 15, Timothy Shiflett, was hired by Gambino. Noth-
ing on his application indicates that he was affiliated with a 
union. On May 17, Monte Brown and Steve Williams, union mem-
bers and journeymen, visited 
Respondent™s office, wearing 
union shirts. They asked the rece
ptionist to speak to someone about a job, for permission to file
 an application, and to leave 
their names and phone numbers. Th
eir requests were denied.  
On May 30, Randall Foster
, was hired by Respondent. 
Campbell testified that during his interview of Foster, Foster 
told him that his prior work involved the shutdowns of nuclear 
plants and paper mills. Foster identified the contractors, who 
Campbell knew to be union companies. Campbell then hired 
Foster. Foster™s application noted that he had 20 years™ experi-
ence, but it did not list any companies for which he had 

worked. 
In late May or late June, William Gallagher recommended 
Neal Dupont for hire. Gambino 
called him, but he was not 
hired. On July 31, Earl Burdette, wa
s hired by Gambino, who testi-
fied that he was asked by the foreman for a union insulation 
                                                          
 12 In fact, six men had been hired during the period March 22 to 
April 10, 1995. 
company at the jobsite to consider hiring Burdette. Gambino 
interviewed Burdette and hired hi
m. Gambino stated that he did 
not know whether any of the companies listed on Burdette™s 
application were organized. 
On August 24, Oscar Cavin, was hired by Respondent. His 
application does not lis
t any union affiliation. 
On August 30, Finn went to Respondent™s New York office, and told the receptionist that he was seeking work, and had 
been referred by Campbell and Gambino. The receptionist told 
him to leave his name and phone 
number, which he did. There-
after, Finn was not contacted by Respondent. He never men-
tioned his union affiliation to any company representative. Both 
Campbell and Gambino deny spea
king with Finn at any time. 
On October 2, Billy Boutwell
, was hired by Gambino. His 
application lists as a reference 
employee Tom Wilson, and does 
not mention any union affiliation. 
On December 5, Graham sent a letter to Gambino, advising 
him that Local 26 was engaged 
in an ﬁactiveﬂ organizing cam-
paign, and that employees Isaac Barrett and William Gallagher 
would be speaking to their coworkers in an effort to interest 
them in representation by that union. 
On February 19, 1996, Richar
d Maines, was hired by Gam-
bino. His application stated that
 he worked for 18 years for a 
company, which was affiliated with Local 26. Gambino looked 

at his application while interviewing him. His application 
shows that he last worked for that union company in 1990, and 
had worked since then for two other companies whose union 
status was not testified to. 
Gambino testified that he hired employees with known union 
affiliations. Thus, in July 1993
, Scott Lehet was hired. Lehet 
worked with Local 26, but Gambino was aware that Lehet was 

outspoken in his opposition to unions. In September 1993, Re-
spondent hired Jim Harmon, who 
was known to be an appren-
tice with Local 26. In November 1994, Gambino hired Kenneth 

Paul. Gambino was told by Tyler that Paul used to work with a 
unionized company.  
Gambino testified that he was 
not aware of any employee he 
hired since January 1995, other than Maines, whose application 
reflected that he was a union 
member or was working for a 
union contractor. 
Payroll records establish that
 Respondent employed subcon-
tractor Bopat Electric Co. as a subcontractor to perform work at 

the University of Maryland jobsite. Such work took place each 
week from March 5 through May 21, 1996. From five to eight 
Bopat electricians, who work
ed under Respondent™s supervi-sion, were employed for varying hours each workday during 

that period of time.  
D. Evidence of Manpower Short
ages at the Maryland Project 
On February 29, 1996, Curtis Harris, the vice president of 
Tompkins Builders sent a letter to Respondent, in which he 
refers to previous correspondence in which he requested that 
Respondent increase its manpower. In response to the prior 
letters, Gambino advised that 
Respondent would increase its 
personnel by six people on Februa
ry 26. He advised Gambino 
that six would not be adequate for Respondent to ﬁkeep up with 
the pace of the project,ﬂ and he told Gambino that even with the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 188six men, Respondent would have to work Saturdays to avoid 
delaying the progress of the job. 
Harris™ letter continues that wh
en the six additional men did 
not appear by February 28, he phoned Respondent™s office and 
warned that it would be held responsible for all damages if the 
project was not completed by 
May 25. Also on February 28, 
Gambino told Harris that he was attempting to obtain additional 
manpower. Harris warned that Respondent™s work on the pro-
ject ﬁwas falling further behindﬂ and that Harris could not let 
the project be delayed while Respondent ﬁsearchedﬂ for addi-
tional personnel. Also that day,
 Harris was informed that Gam-
bino ﬁlocated another source of manpowerﬂ and that five men 
would be at the jobsite on February 29. Only four arrived. Har-
ris concluded that he consid
ered Respondent™s ﬁmanpower 
levels to be clearly inadequate to prevent serious project delay.ﬂ 
Harris suggested that Respondent work 10-hour shifts 6 days 
per week ﬁto overcome your current and past delays.ﬂ 
Respondent™s president, Nelson, replied by letter of March 1, 
conceding that ﬁwe agreed to bring in some additional men to 
help you accelerate th
e project and subseque
ntly failed to get 
them on the day promised,ﬂ but 
noted that he believed that 
Respondent™s progress at the site has been equivalent to the 
progress of the overall job. 
Thereafter, in a series of communications between May 28 
and August 12, Tompkins accused Respondent of not having 

adequate manpower and supervis
ion on the job, and failing to 
meet deadlines for the completion of its work, and threatening 
to assess liquidated damages against it. In response, Respon-
dent asserts that it always met it
s deadlines, but that Tompkins™ 
mismanagement of the project, and failures of other trades to 
complete their work hampered Respondent™s progress in its 
work. 
Employee William Gallagher test
ified that in mid-June 1995, 
he heard Gambino tell Tyler th
at there might be a need for 
more employees. Tyler responded th
at he did not want to hire 
employees only for a couple of w
eeks and then lay them off.  
E. Respondent™s Hiring Policies 
Respondent™s president, Mark Nelson, testified that in early 1994, he directed that signs be placed in all its offices and job-site locations, which stated that ﬁwe are not accepting any ap-
plications for employment.ﬂ Pr
ior to that time, Respondent 
accepted applications for employment. Nelson stated that the 
decision to place the signs was not motivated by a desire to 
avoid union applicants.  
Rather, the decision was made because Nelson believed that 
the receipt and filing of applic
ations was not ﬁproductiveﬂ in 
that the applications became stale quickly if they were not fol-

lowed up within 1 or 2 weeks, and the applications of those 
who were qualified were of no use if not followed up quickly 
because they usually found jobs elsewhere. Further, Respon-
dent™s Endwell, New York office is located near an IBM facil-
ity which had laid off many employees recently, and many 
unqualified applicants had applied for work, which was becom-
ing a ﬁbother.ﬂ Respondent™s hiring policy consists of the following: (a) 
there must be a need for employees, and Respondent must be 
hiring; (b) other jobsites are checked to see if employees can be 
transferred to the job at which workers are needed; (c) employ-
ees who were laid off and receiving unemployment insurance 
are contacted to see if they are available for work; and (d) in-
quiries are made among Responde
nt™s employees, and at the 
jobsite to see if anyone knew electricians looking for work in 
the area. If the prospective employee is referred by someone 
who can vouch for his work and character and give a ﬁpositive 
referral,ﬂ he would be seriously
 considered for employment. 
Respondent offers a monetary recruiting bonus to its em-
ployees if they (a) recommend a personal acquaintance who is 
seeking work and (b) the person is hired. 
Gambino testified that Responde
nt hires on a referral basis, 
and although Union Agent Graham was referring employees to 
it, he (Gambino) must know and trust the referring party. Since 
Gambino did not know Graham, he did not know that the elec-
tricians he referred were qualif
ied. Gambino conceded that he 
knew that the employees Grah
am referred were union mem-bers, and he also thought that if he hired them they would at-
tempt to organize his employee
s. Nevertheless, Gambino in-sisted that his hiring decisions we
re not made in order to avoid 
unionization of the Company. He stated that he has hired union 

affiliated employees in the past, and seeks only employees who 
are willing and able to work.  
Gambino explained his hire of Isaac Barrett upon the basis 
that Barrett appeared at the jobsite at the right time. Tyler re-
viewed his resume there, spoke 
to Gambino about his qualifica-
tions, and recommended his hire. Gambino conceded that he 
hired Barrett notwithstanding th
at Barrett was not a former 
employee, and had no referral, a
nd no contact with anyone in 
Respondent.  Project Manager Campbe
ll testified in this connection that in 
order to trust such a referral, it must be from someone he knew.   
In this connection workers who occasionally appeared at the 
jobsite unannounced, who would be considered for employ-
ment if they arrive at a time 
when Respondent is seeking help. 
IV. ANALYSIS AND DISCUSSION 
A. The Supervisory Status of Tyler and Winters 
The complaint alleges, and Respondent denies that William 
Tyler and Alan Winters are statutory supervisors. 
Mark Nelson, Respondent™s president, testified concerning 
its hierarchy. Directly below the president, and reporting to him 
are Respondent™s project managers 
who are in overall charge of 
the various jobsites at which the Company performs work. 
Those project managers are Paul
 Campbell, Daniel Gambino, Dean Rypkema, and Andrew St
ebner. Their responsibilities 
include managing the projects, developing budgets, staffing the 
job, purchasing materials,
 and scheduling the work. 
The next level of authority is the job foreman. The foreman 
is a journeyman who is selected, according to Gambino, on the 
basis of the technical nature of 
the project, and the availability 
of personnel qualified to act as 
foreman. The person best able 
to act as foreman, considering the complexity of the work to be 
performed, is assigned to the pos
ition. Campbell added that the foreman is selected based upon his experience, knowledge, and 
leadership ability. A journeyman may be a foreman on one job, 
and a regular worker on the next job. 
 NELCORP 189The foreman works under the direction of the project man-
ager, and ensures that the project is performed the way the pro-
ject manager directs. The foreman makes sure that the electri-
cians have the material they need, and that they are performing 
their assignments. The foreman coordinates the progress of the 
job with the project manager. Gambino testified that the fore-
man is in charge of day-to-day productivity, scheduling, and 
coordination with other trades, a
nd makes sure that the electri-
cians have work to perform. The foreman makes up the daily 

work schedule, and the project ma
nager together with the fore-
man ﬁworks outﬂ the weekly sche
dule. Campbell stated that the 
foreman is responsible to ﬁi
mplementﬂ the work schedule. 
The personnel files of Tyler and Winters stated that they 
both attended supervisors™ conferences on planning in the fall 
of 1994. The foreman receives an additional dollar per hour in pay 
while he serves in that capacity
. He receives no other monetary 
or other benefits. 
Nelson testified that the foreman has no authority to hire, 
fire, layoff, or discipline the 
employees, and 
that Tyler and 
Winters have not performed any 
of those functions. He stated 
that all hiring is done by the 
project managers, and that dis-
charge and discipline are performed by either himself or the 
project manager. However, Nelson noted that the foremen may 
have recommended someone for hire who they knew, but that 
their recommendation would be treated the same as any other 
recommendation from any other person.  
Gambino testified that the Ma
ryland job began in June 1993. 
He stated that for the first few months thereafter, he was pre-
sent at the jobsite only intermittently, not even once per week. 
Then he moved to Maryland, and in 1995 was at the jobsite 
perhaps three times per week. La
ter, in early to mid-1995, he 
was there every day. On those days that he was not at the job-

site, he was in contact with it by phone two or three times per 
day.  
Gambino testified that Tyle
r recommended Barrett™s hire. 
Gambino was not at the site at that time, and Tyler spoke to 
Gambino, advising him of Barrett™s qualifications, and review-
ing his resume. Gambino approved Tyle
r™s recommendation. Gambino further stated, however, that other employees had 
recommended that various people be hired, and that he did not 
give Tyler™s recomme
ndation any greater weight because he 
was a foreman. It should be no
ted, however, that Tyler appar-
ently ignored Respondent™s po
licy regarding not accepting 
applications by giving Barrett 
an application. Not only did 
Gambino not reprimand Tyler fo
r this, he approved Tyler™s 
recommendation of Barrett. 
With respect to discipline, Gambino testified that Tyler could 
recommend discipline of an employ
ee, but that he would have 
to ﬁclear itﬂ with him. Gambino stated that Tyler recommended 
the immediate discharge of an employee for insubordination 
and poor productivity. Gambino discussed the matter with Ty-
ler, and then Gambino spoke with the worker and resolved the 
problem. Gambino told Tyler that he wanted to give the em-
ployee another chance, and he was retained. In another in-
stance, Tyler told Gambino that an employee was a poor 
worker and had a bad attitude, and requested that he and Gam-
bino speak to the worker. Tyler wanted to give the employee 
another chance and retain him,
 but during the discussion the 
worker did not show any indication that his attitude would im-
prove. Gambino then decided to, and did fire him on the spot. 
With respect to discipline, Barrett testified, however, that he 
saw Tyler criticize employees on at least two occasions. In one 
incident, he ordered an electrician to work on exterior lighting. 
The man protested, saying he 
was not wearing sufficiently 
warm clothing. Tyler directed that he either go out and do the 
job or go home. The man complied. In another instance, Tyler 
told a worker who made a mistake in roughing in, to look at the 
blueprints and architect™s drawings.  
A case cited by Nelson, the disc
ipline of Peter Gambino, the 
brother of Daniel, does not prove 
the point. At that time, Peter 
was the foreman on a two-man j
ob. His poor work habits and attitude became known to Nelson who spoke to him about those 
matters. Obviously, since Peter was the foreman, the only per-
son who could discipline him wa
s brother Daniel the project 
manager, or Nelson. Nelson also
 noted that he spoke to em-
ployee Tom Wilson about his poor work performance.  
Employee Barrett stated that Tyler asked the workers about 
their progress on various job assignments, and if they had any 
problems. He did not regularly wo
rk with his tools, but did a 
small amount of electrical work from time-to-time. He carried a 
radio and a clipboard. He occasi
onally gave Barrett directions 
concerning the work, and assigned him to various jobs. Tyler 
attended job meetings with the ge
neral contractor, and the other 
subcontractors.  Barrett added that he requeste
d time off on two or three oc-
casions, following the ﬁjob ruleﬂ 
that if 1 day™s notice was 
given, the employee could take 
time off. Barrett also testified 
that Gambino directly supervised employees on the job, and 

that toward the end of the job, Tyler told Barrett that he (Tyler) 
would ﬁsuperviseﬂ the bottom three floors of the project, and 
Gambino would supervise the top 
three. There were 25 to 28 
electricians on the job at that time. That procedure was fol-
lowed.   
Ronald Gallagher testified that he saw Tyler twice per day, 
during which time he examined 
the work being done, and made 
sure that everyone was performing their assignment. Tyler also 
conducted weekly job meetings, 
at which the job™s progress 
was discussed. He asked the em
ployees to work more quickly. 
William Gallagher testified that when he reported to work, 
he went over the job with Tyler, who showed him the blue-
prints, and assigned him to work
. Gallagher went to Tyler with 
questions about the work, and requests for time off. 
With respect to layoffs, Gambino testified that he, and not 
Tyler, determined who would be laid off. Gambino recom-

mended layoffs of specific persons to Tyler, and asked for his 
opinion on Gambino™s selections
, which were based upon Gam-
bino™s assessment of the worker™s productivity. Gambino and 
Tyler ﬁjointly agreedﬂ on who they believed were the least and 
most productive workers, and who therefore deserved to be 
retained. 
Gambino testified that Tyler had no power to authorize the 
performance of overtime work. In fact, according to Gambino, 
Tyler recommended additional ov
ertime on several occasions, which Gambino rejected. Gambino investigated the situation at 
the jobsite in order to determine whether overtime work was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 190needed. Gambino offered suggestions, such as transferring 
other workmen to the area where they were needed, in order to 
avoid the expenditure of overtime wages. 
Gambino testified that a fore
man does not have the inde-pendent authority to authorize t
ime off. However, if for exam-
ple an employee needed to take 
one hour off to see a dentist, 
the foreman could authorize that time off, but he could not 
approve the employee™s taking a day off. In such a case, and 
also when vacation time is requested, the worker completes a 
form and gives it to his ﬁimmediate supervisor, the job foreman 
. . . . Tylerﬂ who sends it to the project manager, and then to the 

accounting department. 
Nelson stated that the foremen work with their tools depend-
ing upon the size of the project. On a small job, they worked 
almost exclusively with their tool
s, but as the job grew in num-
ber of employees employed, the responsibilities of the foreman 
increase in terms of ensuring that the workers complete their 
assignments. Accordingly, on such
 a job, the foreman does less 
work with his tools. Gambino testified that in the beginning of 
the job, Tyler spent about 70Œ80 percent of his time working 
with his tools, but as the job progressed and more employees 
were employed there, he worked with his tools only 10 percent 
of the time. Toward the end of the project, he worked more 
with his tools. 
The foreman has no special insignia on his uniform indicat-
ing his title. He had access to a company truck, which he drives 
to and from the jobsite, and which 
is used on the site by others, 
including laborers who bring mate
rial to the work area. He, as 
well as other electricians, and laborers use radios on the job to 
communicate with other workmen on the site, and also to coor-
dinate operations with other trades. 
Andrew Stebner was the projec
t manager for the New York 
projects, including Harris Hospital. The foreman for that pro-
ject was Alan Winters. Stebner testified that Winters worked 
with his tools 95 percent of th
e time. Stebner, who was at the 
jobsite two times per week de
pending upon the status of the 6-
day-per-week job, set the manpower levels for the project, en-

suring that enough workers were present to complete the pro-
ject on time. Stebner managed other projects at the time of the 
Harris Hospital job, and stated th
at when he was not present, 
Winters was the only foreman on the job. 
William Gallagher, David Hara
geones, and Douglas Nelson 
were employed at Harris Hospital. Gallagher, who worked at 
that job for 1.5 months, testified that since the job was under-
manned, Winters worked with hi
s tools 95 percent of his time. He also checked on the employees, making sure that they were 
performing the work assigned. Ne
lson, who worked at that job 
for 3 to 5 months, stated that
 Winters ﬁran the job,ﬂ making 
assignments of work, and making 
sure that the employees were 
doing their work. He estimated that Winters spent 50 to 60 
percent of his time working with his tools.  
David Harageones testified that
 at his meeting with Respon-
dent™s attorney, Rypkema, Presid
ent Nelson, and Stebner, he 
was told that he was assigned 
to the Harris Hospital job, at 
which Winters was the ﬁbossﬂ on the job, and to whom he 
would report directly. Harageones
 further stated that Winters laid out all the work for the electricians, and directed them 

where to work, and what jobs 
to work on. He assigned Hara-
geones to a job upon his arrival at the jobsite. Winters did lay-
out work, as did other journeym
en. Harageones asked questions 
of Winters concerning the work. He also received permission 
from Winters to leave work early a couple of times. Winters 
once asked Harageones to work
 overtime and Harageones re-
fused, without any discipline be
ing imposed for his refusal. 
In addition, when subcontractor Radec was on the job, Win-
ters completed and submitted payroll sheets for Radec™s em-
ployees, certifying that they had worked the number of hours 
set forth thereon, and authorizing payment for their services. 
The evidence is clear that Tyler and Winters are statutory 
supervisors.  The Board has found that such electrical foremen are super-
visors where they perform the same duties as did Tyler and 
Winters. Thus, Tyler and Wint
ers were the highest ranking 
representatives of management at the jobsite, and when the job 
increases in size, they spend most of their time, according to 
Nelson and Gambino, making sure that the employees are do-
ing their work. Garney Morris, Inc
., 313 NLRB 101, 114 (1993). Tyler and Winters also had th
e authority, which they exer-
cised, to assign and responsibly
 direct other employees. They 
checked the employees™ work, and asked the workers to correct 
improperly performed jobs. They 
also permitted employees to 
leave work early if given advanced notice. They also repre-
sented management and attended job meetings with the general 
contractor and other subcontractors. 
Meisner Electric,
 316 NLRB 597, 599Œ600 (1995); 
Debber Electric
, 313 NLRB 1094, 1096 (1994). 
Employees were told that they were to work under the direc-
tion of the foreman, and Gambino 
referred to Tyler as the ﬁim-
mediate supervisorﬂ of the employ
ees. In addition, the foreman 
coordinates the work with other trades, makes sure that the 
work gets done, and keeps time records, including daily work 
schedules. Although there was evid
ence that Gambino reversed Tyler™s recommendations as to discipline, there is other evi-
dence, which I credit, that Tyler told an employee to do a cer-
tain job or leave the project. 
His judgment was also sought by 
the project manager, as to which employees should be retained 
or laid off. The additional $1 per hour is also evidence that the 
foreman had a higher status among the employees. 
Windemul-ler Electric
, 306 NLRB 664, 666 (1992).  
I accordingly find and conclude that Tyler and Winters are 
supervisors within the meaning of
 Section 2(11) of the Act.  
B. The Alleged Violation of 
Section 8(a)(1) of the Act 
The complaint alleges that on about April 24, 1995, at the 
Maryland jobsite, Respondent ac
ting through Tyler, informed 
an employee that Respondent would not hire union members 
because they would create problems. 
The evidence, as set forth above, does not establish that Ty-
ler made such a comment to Ba
rrett. Rather, employee Scott 
Lehet told Barrett, prior to Tyler™s arrival at the trailer, that the 

company would not hire anyone from the union because they 
believed that doing so would ﬁcause problems for the job.ﬂ  
Lehet has not been alleged as an agent or supervisor of Re-
spondent. Barrett characterized Le
het™s duties as ﬁfor the most 
part a regular journeyman.ﬂ He occasionally carried a radio, but 
 NELCORP 191many journeymen did so, and he occasionally assumed Tyler™s 
duties in his absence, which was no more than three or four 
times, during which times he took
 attendance, and asked Barrett 
if he had enough work for the 
day. William Gallagher testified 
that when he first arrived at the job ﬁtheyﬂ told him that Lehet 
was his foreman. Nevertheless, 
he gave no evidence as to Le-
het™s responsibilities.  
Under these circumstances, I cannot find that Lehet was an 
agent or supervisor of Respondent
, and I will dismiss this alle-

gation of the complaint. 
In his brief, General Counsel urges that I find a violation of 
Section 8(a)(1) of the Act in 
employee Douglas Nelson™s testi-
mony that in late September or early October 1994, he heard 
Winters tell Stebner that he (W
inters) would rather hire Re-
spondent™s employees from Bingha
mton, rather than hire any-
one in Sullivan County, ﬁbecause
 of the union,ﬂ and that they 
did not want ﬁto hire anybody union.ﬂ This was not alleged in 

the complaint as a violation of the Act, and in fact during the 
hearing, General Counsel stated
 that Nelson™s testimony was 
offered only as evidence of background and Respondent™s mo-
tivation, and that he sought no fi
ndings of violations or remedy 
for such statements.  
In any event, no details were given of the circumstances sur-
rounding this conversation, including whether Winters or Steb-
ner reasonably believed that Ne
lson could hear their conversa-
tion, and whether the remark was intended to be heard by Nel-
son. In the absence of such evidence, I cannot find that the 
comment violated Section 8(a)(1) of the Act. 
However, I find that Winters™ remark constitutes evidence of 
Respondent™s illegal motive in refusing to consider the union 
applicants for hire. 
C. Respondent™s 10(b) Argument 
As set forth above, on October 18, 1993, Salvatore com-
pleted an employment
 application at Res
pondent™s premises. In 
May 1994, he asked to update his 
application and was told that 
that was not necessary, since it 
would remain on file, and that 
Respondent was no longer 
taking applications. On April 4 and 10, 1994, Spicer and Daniel Harageones, re-
spectively, completed and filed 
applications with Respondent.  
In early June 1994, Harageones
 called the office and advised 
the receptionist that he wished 
to update his application, which 
was on file. She said that if his application was still on file, she 
would have the owner call him.   
In November 1994, Spicer called Respondent™s office, indi-
cating his continued interest in a position, and the fact that he 
had applied in April, and had not been hired, but employee 
Martin Shaw had been hired. The receptionist said she was not 
accepting applications, but that 
she would have someone call 
him.  The complaint alleges that Salvatore, Spicer, and Harageones 
were refused hire and/or refuse
d consideration for hire on June 
12, 1994. 
Respondent argues that the charge in Case 3ŒCAŒ19035, 
filed on December 12, 1994, was un
timely filed with respect to 
Harageones, Salvatore,
 and Spicer. The charge alleges that 
certain employees were not hired or refused consideration for 
hire because of their membership or activities in behalf of Lo-

cal 325.  In order for the charge to be 
timely filed, the alleged unlaw-
ful activity must have taken place on or after June 12, 1994. 
Respondent contends that inasmuch as the three individuals all testified that they originally a
pplied for work prior to June 12, and were not hired at that time, the charge was therefore un-
timely filed.  
General Counsel argues that al
though the applications were 
made outside the Section 10(b) pe
riod, their applications were 
ﬁcontinuing in natureﬂ and that every refusal to hire is a sepa-
rate violation, and each time there is a discriminatory refusal to 
hire, a separate, actionable unf
air labor practice occurs. 
Local 26 argues that Harageones, Salvatore, and Spicer were 
all told that their applications 
would remain on file and nothing 
further needed to be done to re
vive them, and that Respondent™s 
failure to consider them each time it filled its hiring needs con-
stitutes an unfair labor practice
, and that each time Respondent 
hired a journeyman other than t
hose three men, it was in effect 
refusing to hire them. 
Section 10(b) of the Act provides that ﬁno complaint shall is-
sue based upon any unfair labor practice occurring more than 
six months prior to the filing of a charge with the Board . . . .ﬂ  
The charge here was filed on December 12, 1994. The 6-
month period would ordinarily 
begin to run on June 12, 1994. 
The Board has not adopted the continuing violation theory in 
respect to the facts above, where applications remain on file. 
South East Coal Co.,
 242 NLRB 547, 550Œ552 (1979).  
Rather, as the Board stated in 
Great Lakes Chemical Corp
., 
298 NLRB 615 fn. 2 (1990): 
 because the [applicants] were not expressly denied employ-
ment and each of their employme
nt applications continued to 
be on file throughout the peri
od of implementation of the 
unlawful hiring policy, the Charging Party had no clear and 
unequivocal notice of the 8(a)(3
) unfair labor practices within 
6 months of the filing of the charge. 
 Similarly, here the applicants 
were not expressly denied em-
ployment. Salvatore and Harageones were told that it was not 
necessary to update their applications, impliedly being told that 
their applications were still under consideration, and in addi-
tion, Harageones and Spicer were told that a company represen-
tative would contact them. 
Accordingly, I find, in accordance with 
Great Lakes
, that 
since they had not received outr
ight rejections of employment, 
and by receiving assurances that their applications were still 
under review, and that a compan
y agent would call them, the 
Union was not placed on notice, prior to the tolling of the 10(b) 
period, that the Act had been violated. I therefore reject Re-
spondent™s argument that the co
mplaint allegations concerning 
Daniel Harageones, Salvatore, an
d Spicer should be dismissed. 
D. David Harageones 
The complaint alleges that Respondent failed to recall or re-
employ David Harageones because of his union activities.  
As set forth above, Harageone
s was reinstated following a 
Board decision, which found that
 his layoff was not unlawfully 
motivated. He testified that upon hearing in October 1994, from 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 192Douglas Nelson that Stebner told
 employees not to speak to 
him, he began an unfair labor pr
actice strike 1 month later, on 
November 7. It is clear that 
whether or not it was an unfair 
labor practice strike, he engaged 
in protected activity by strik-
ing. President Nelson conceded 
that Harageones engaged in a 
strike. 
In its brief, the Union argues that inasmuch as Harageones 
engaged in an unfair labor practice strike in protest of Respon-
dent™s order that other employ
ees not speak to him, he was entitled to an offer of reinstatement upon his January 6, 1995, 
unconditional offer to return. 
First, there is no complaint allegation that Harageones was 
engaged in an unfair labor prac
tice strike. No unfair labor prac-
tices have been alleged or prove
n with respect to the remarks 
made to Douglas Nelson. As discussed, infra, General Counsel 
stated that he was not seeking a 
finding of violation as to such 
statements.  
Nevertheless, even if no unfair 
labor practice is alleged or 
proven, or if the alleged unfair labor practice allegation, if filed, 
was dismissed, the striker becomes an economic striker and is 
entitled to an offer of reinstatement upon his unconditional 
offer to return to work. 
Martel Construction, 311 NLRB 921, 
927 (1993). Upon Harageones™ offer to re
turn which was made on Janu-
ary 6, 1995, Respondent became ob
ligated to offer a position to 
him, unless it could prove that it 
had permanently replaced him. 
He had not been permanently replaced since William Gallagher 

was hired in early February, a
nd in mid-February, was assigned 
to the Harris Hospital job, which was the location at which 

Harageones worked prior to his strike. 
I accordingly find and conclude as alleged in the complaint 
that Respondent unlawfu
lly failed to recall 
or reemploy David 
Harageones in mid February 1995. 
E. The Refusals to Hire and/or Consider for Hire the 
Union Applicants The legal standard for determining whether an unlawful fail-
ure to hire or consider for hire
 union applicants is as follows: 
Essentially, the elements of a discriminatory refusal to hire 
case are the employment application by each alleged discrimi-
natee, the refusal to hire each, 
a showing that each was or might 
be expected to be a union suppor
ter or sympathizer, and further 
showings that the employer knew or suspected such sympathy 
or support, maintained an animus against it, and refused to hire 
the applicant because of such animus. 
Big E™s Foodland, Inc
., 
242 NLRB 963, 968 (1979). 
In addition, the test set forth in 
Wright Line
, 251 NLRB 1083 
(1980), must be met. Under that 
test, the Genera
l Counsel must first make a showing sufficient to support the inference that 
protected conduct was a motivating factor in the employer™s 

action. Such a showing includes
 the facts that the employer 
possessed knowledge of the employ
ees™ protected activities, 
and animus toward such activity. The burden then shifts to the 

employer to demonstrate that 
it would have taken the same 
action notwithstanding the protect
ed conduct. Such a test is 
applicable here. 
Fluor Daniel, Inc
., 311 NLRB 498 (1993). 
F. The New York Jobsite 
Respondent™s knowledge of the union affiliation of the ap-
plicants is amply 
demonstrated. Thus
, in October 1993, 
Salvatore™s filed application listed his union affiliation. Simi-
larly, the applications of Spicer
 and Daniel Harageones, filed in 
April 1994, listed their union affiliations.  
On September 28, 1994, Rockafe
llow mailed applications of 
the other named alleged discrimin
atees to Respondent™s office. 
The certified letter was marked refused, but the package sent 
regular mail was apparently received, as it had not been re-
turned to the Union. Further, on December 15, Rockafellow 
handed the applications to Wint
ers at the jobsite. Those appli-
cations, being forwarded by the Union, were sufficient to pro-
vide Respondent with knowledge of
 the Union affiliations of 
the applicants. 
Eldeco, Inc
., 321 NLRB 857, 870 (1996); 
Fluor Daniel, Inc., supra; 
Ultrasystems West
ern Constructors
, 310 
NLRB 545 fn. 2 (1993).  
Respondent argues that it did not
 have to accept or consider 
the applications because of its posted policy of not accepting 
applications for employment, 
and therefore should not be 
charged with knowledge of the union affiliations of the appli-
cants. However, as will be show
n, infra, that policy was not 
adhered to, and I find that it was utilized in order to provide a 

basis for its discriminatory failure to consider union applicants.   
A finding that Respondent po
ssessed union animus may be 
found in this record. Thus, the Board has found that, in viola-
tion of Section 8(a)(1) of the 
Act, Respondent by project man-
ager Rypkema, prohibited an employee from wearing a union 
cap, and threatened to take civil and criminal action against 
Local 325 representative McPhers
on for entering onto property, 
which Respondent did not control. 
Nelcorp, supra. It must also 
be noted that in that case, 
Respondent was not found to have 
violated the Act by laying off 
and refusing to recall employee 
David Harageones. Respondent™s animus toward the Unions in 
the past provides support for a finding of animus here
. Manno Electric, Inc
., 321 NLRB 278, 280 (1996). 
In addition, employee Douglas Nelson gave credited testi-
mony that he was told by Stebner that he should not speak to, 
and should stay away from Da
vid Harageones and McCabe 
who were picketing the jobsite, because he may get in trouble. 
Nelson also gave credited, unc
ontradicted testimony that he 
heard Winters tell Stebner that 
he would rather hire Respon-
dent™s employees from Binghamton than others from Sullivan 
County because of the union, and that they did not want to hire 
ﬁanybody union.ﬂ 
When the record of hires is analyzed in light of the (a) efforts 
of the union applicants to be c
onsidered or hired and (b) the 
actual hiring done, no other conclusion may be drawn than 
discriminatory hiring practices we
re in place to thwart and pre-vent the hire of union 
affiliated applicants. 
Thus, in October 1993, union applicant Salvatore applied for 
a job, and in April 1994, union 
applicants Spicer and Daniel Harageones completed an
d filed applications. 
In early September, Respondent hired Boyes and McCabe. 
Boyes came to Nelson™s attenti
on as a fellow church member, and had last worked as a union electrician 8 years before, when 
he left the electrical industry to
 study for the ministry. McCabe 
had previously worked with Winters on another project. The 
 NELCORP 193testimony was not clear as to whether McCabe™s extensive 
union employment history and position in Local 106 was 
known to Winters or Stebner at the time of his hire. His 
application, which listed th
at information only became 
available to Stebner after his hire. 
In mid-September union organize
r Rockafellow told Winters 
that union applicants were avai
lable for hire, and later that 
month, on September 28, brought applicants to the jobsite. Winters said that he did not know when or whether any em-

ployees would be hired. At a
bout that time, employee Nelson 
overheard Winters tell Stebner that they did not want to hire 

ﬁanybody union.ﬂ 
Nevertheless, within the next 
three weeks, Respondent hired 
four employees, Shaw, Streeter, 
Sprouse, and Clark. None of 
their applications lists any union affiliation.  
Thus, Respondent hired four employees with no known 
union affiliation shortly after being advised that union appli-
cants were available.  
Three weeks later, on November
 7, Spicer called Respondent 
and asked about a job, reminding the receptionist that his appli-
cation had been on file since April. He was told that no applica-
tions were being accepted. 
In early December, an advertisement, for journeymen was 
then placed, pursuant to which, according to president Nelson, 
one journeyman was hired. That
 person may have been Eric 
Liepens, who was hired on Decembe
r 7. His application did not 
list any union affiliation. Russo was also hired, on December 5. 
As set forth above, there is a question as to whether he was a 
journeyman. Also, during the one-month period that the adver-
tisement ran, journeyman Will
iams was hired. Thus, Respon-
dent hired at least two journeymen during the time the ad was 

in effect. 
Thus, after Winters told Rockafellow that he did not know 
when or whether employees woul
d be hired, Respondent hired 
employees with no known union affi
liation, and ran an adver-
tisement for employees during wh
ich period additional employ-
ees, also having no known union affiliations, were hired. 
On December 10, Schlott and Schwatz, without revealing 
their union affiliations, were first told that no applications were 
being accepted, but then when they said they were from Sulli-
van county, were encouraged to wait for the ﬁbossﬂ to interview 
them, as the employer
 sought to hire such applicants. In a phone conversation between the receptionist and the ﬁboss,ﬂ the 

receptionist, in looking at the applicants, and then saying 
ﬁmaybe, possibly, could be,ﬂ implied that the person she was 
speaking to was inquiring about
 their union affiliation.  
In GM Electrics, 323 NLRB 125 (1997), the Board found 
that a receptionist™s phone comments concerning job appli-
cants, that ﬁI know he™s union. They™re all unionﬂ (a) were 
coercive in violation of Section 
8(a)(1) of the Act, (b) indicated 
ﬁadverse treatmentﬁ of union app
lications, and (c) were proof 
of animus sufficient to support a prima facie showing that the 
applicants™ union affiliations were a motivating factor in the 
employer™s failure
 to hire them. 
Here, there is no allegation that the receptionist™s statements 
violated the Act, and I would not 
so find. The evidence in this 
case is not as strong as in GM, but a fair inference may be made 
that the comments made here by
 the receptionist, although not 
expressly identifying them as union members, reflected a con-
cern by the speaker that they might have union affiliations. This 
is especially so considering that they were initially told that the 
employer sought to hire workers from Sullivan County, told to 
wait for the boss for an interview, but then following this con-
versation were abr
uptly dismissed. 
On December 14, Williams, was hired by Respondent. His 
application does not lis
t any union affiliation. 
On December 15, Rockafellow hand delivered six applica-
tions to Winters.  In early Fe
bruary, 1½ months later, Respon-
dent hired William Gallagher, a person who had worked for it 4 

years earlier.  
During January and February 
1995, Respondent employed a 
substantial number of employ
ees from subcontractor Radec 
who worked full time during a 1-month period. Although Re-

spondent employed subcontractors 
in the past, the timing of its use of Radec here is suspicio
us. Thus, only 1 month before, 
Rockafellow presented Respondent
 with union applicants who 
were ready to work. Those six applicants could have performed 

the work done by the two to fi
ve Radec electricians. Respon-
dent™s reason for not hiring full
-time employees, that the job 
was 50-percent complete, and th
e remainder of the assignment was for only a 4-to-6 week period, does not ring true, since (a) 
Williams, whose application bears a notation ﬁtemp 4Œ6 wks,ﬂ 
was employed for 5 weeks, beginning on December 14, and 
laid off and (b) William Gallagher, who began work in mid-
February, was employed for about 6 weeks and then laid off. 
The above evidence establishes the elements required for 
General Counsel™s prima facie showing that the union appli-
cants™ union affiliations were a motivating factor in Respon-
dent™s failure to consid
er them for employment. 
Wright Line, supra. Thus, the affiliations were known to Respondent in the 
applications which were complete
d at its office, forwarded to 
its office, and hand delivered to Winters. Respondent™s animus is established as set forth in the prior case, and the comments 
by supervisor Winters. Further, 
the fact that none of the appli-
cations in which the applicants evidenced a current, active 
union involvement was considered is ﬁsufficient to warrant an 
inference of animus against uni
on members and sympathizers.ﬂ 
Eldeco, Inc., supra at 870.  
G. The Maryland Jobsite 
Respondent™s knowledge of the union affiliation of the ap-
plicants who are named in the comp
laint is well established. As 
set forth above, each of the named individuals appeared at Re-

spondent™s offices either alone or in the company of union or-
ganizer Graham, and all wore union shirts, and on the April 6 
visit, those present wore union hats. 
Casey Electric
, 313 NLRB 774, 785Œ786 (1994); 
AJS Electric
, 310 NLRB 121, 125 
(1993). See the above discussi
on of Respondent™s animus. 
The Union first made its presence known during picketing in 
April 1994, which continued through November 1994. Thereaf-
ter, the Union made contact 
with Respondent through corre-
spondence, and a personal cont
act between Graham and Gam-
bino, which occurred in the summer of 1994. 
Hiring began in early November 1994, with the hire of Ken-
neth Paul. Tyler recommended hi
m to Gambino, who testified 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 194that Tyler said Paul was form
erly employed by a unionized 
company, and had some union affiliation.  
Thereafter, in late November
, union member Finn, who did 
not acknowledge his union affilia
tion, was closely questioned 
by Gambino and Campbell about his prior experience, specifi-
cally asking about certain named, union contractors.  
Respondent hired Wilson on December 27, 1994, who had 
listed a union company as his employer prior to his last em-
ployment, and also noted that 
he completed a union apprentice-
ship program 12 years earlier. 
The union applicants first ma
de their presence known in 
January 1995, when Jackson visi
ted Respondent™s office wear-
ing a union shirt. He was denied the opportunity to file an ap-
plication.  
On January 23, Respondent hired John White, whose current 
employment was with nonunion comp
anies. He last worked for 
union employer Fischback in 1990. The next day it hired 

Hardesty, whose application notes 
4 years™ training at the Local 
26 trade school, but had not been a member of that union since 
1976. On January 30, Respondent 
hired Rosasco. His applica-tion does not indicate an
y union affiliation.  
One week later, on February 7, union applicants Gough and 
Simmons appeared at Respondent™s office wearing union shirts. 

Gambino refused their requests to
 file applications, and told 
them that Respondent was not hiring.  
Nevertheless, 3 days later, 
Gambino hired Marsh. Nothing 
on his application indicates that 
he had a union affiliation. One 
week later, on February 16, 
Gambino hired Joseph Harmon. 
His application does not list any 
union affiliation, but he was 
referred by his brother, an employee of Respondent. About 1 
month later, on March 22, Ga
mbino hired Messinese. His ap-
plication lists no union affiliation. Five days later, on March 27, 

Gambino hired Poe. 
His application lists no union affiliation. Two days later, William Gallagher began work, having been 
offered work from the New York 
jobsite. Five days later, on 
April 3, Gambino hired Helms. His application lists no union 
affiliation.  On April 6, union applicants Ba
rber, Campbell, Kirscht, Lee, 
Mudd, Rapczynski, Rohr, and Ru
iz appeared at Respondent™s office wearing union shirts, an
d requested applications. The 
receptionist told them that Respondent was not hiring at that 

time. She agreed to call them
 when hiring was being done. 
Nevertheless, 4 days later, 
on April 10, Gambino hired 
Gianotti, whose appl
ication does not indi
cate any union affilia-
tion, but includes as a reference a current employee. On the 

same day, Ronald Gallagher 
was hired upon the recommenda-
tion of his brother, William. Two days later, on April 12, non-
union employee Barrett inquired a
bout a job at the jobsite. Al-
though Tyler told him that Resp
ondent was not hiring, Barrett 
presented Tyler with a resume, which listed all nonunion con-
tractors. The following day, Barrett was told he was hired. One 
month later, on May 15, Shiflett
 was hired by Gambino. Noth-
ing on his application shows a union affiliation.  
Two days later, on May 17, union applicants Brown and 
Williams were denied an opportuni
ty to file applications at 
Respondent™s office.  
Thereafter, Respondent hired Fo
ster, Burdette, Cavin, Bout-well, and Maines.  
As set forth above, notwithstanding that available manpower 
was available through the Union, it appears that its project was 

severely undermanned as set fo
rth in the correspondence be-
tween the general contractor 
and Respondent. In response to 
that shortage of employees, 
Respondent employed a subcon-
tractor with a significant numbe
r of electricians, who worked under Respondent™s supervision each week from March 5 
through May 21, 1996. 
The above facts establish that
 General Counsel has made a 
prima facie showing that the union applicants™ affiliations were 
a motivating factor in Respondent™s
 refusal to consider them for 
hire. Thus, all of the employees 
refused permission to file ap-plications wore union insignia when they attempted to file ap-
plications at Respondent™s o
ffice. Although no 
applications were in fact filed, ﬁactual appl
ication is not required, however, 
where applying would be futile.ﬁ 
Sunland Construction Co., 
311 NLRB 685, 686 (1993). 
Here, applications were prohi
bited from being filed by Re-
spondent as part of its hiring policy. As will be discussed, infra, 
that hiring policy was designed to
 thwart union affiliated appli-
cants from being hired, and was al
leged, and I find that it was 
unlawful.  Thus, as shown above, Respondent refused to consider the 
union affiliated applicants, and 
instead hired others. General 
Counsel™s prima facie showing is supported by the fact that on 
February 7, Gambino informed union applicants that Respon-
dent was not hiring, whereas a li
ttle more than 2 weeks later it 
hired two workers, and continued to hire thereafter. This false 
reason provides added basis fo
r General Counsel™s case.  
I accordingly find that General Counsel has made a prima 
facie showing of discrimination pursuant to 
Wright Line
. H. Respondent™s Defense 
Respondent abandoned its policy of receiving applications 
for employment because of the substantial amount of man-
power available, and the fact that applications become stale 
after a short period of time.  
Nevertheless, Respondent resort
ed to advertising for jour-
neymen in New York, and employed subcontractors who per-
formed the same work as its 
employees could have performed 
in both the New York and Maryland locations. If employees 
were as readily avai
lable as Respondent claims, it would not have had to utilize either advertisements or subcontracted 

workers. 
Rather, the evidence is clear 
that Respondent ended its pol-
icy of accepting applications for employment at a time when 
the Union was actively organizi
ng, and seeking to have em-
ployees represented by it apply for work with the Company. 
Thus, Respondent concedes that it accepted applications in the 
past. Indeed, applications were
 filed until April 10, 1994, at 
Respondent™s office.  
General Counsel argues that 
Respondent changed its policy 
because of the issuance of the complaint against it in the prior 
case, 316 NLRB 625. That complain
t was issued on February 8, 
1994, based upon charges filed in November and December 
1993. General Counsel contends that the policy was changed, 
because at that time, the Unions™ attempts to organize it were 
 NELCORP 195well known, and Respondent sought to avoid hiring union 
members. 
Respondent asserts that it bega
n its no-application policy in 
early 1994 because of an abundance of manpower, and because 
applications, when on file, become stale. It claims it substituted 
this method of obtaining applicants with a procedure whereby it 
first attempts to transfer employees, and then considers its own 
out-of-work employees, and then seeks positive referrals from 
other sources.  Those methods, if used exclusively, would support Respon-
dent™s defense. However, as 
noted, Respondent departed from 
this policy by seeking em
ployees from other sourcesŠ
advertisements, and em
ploying subcontractors at a time when it 
was short of personnel, who performed work which could have 
been done by its own workers. I accordingly find that Respon-
dent™s refusal to accept writte
n applications for employment 
was designed to prevent the receipt of applications from union 

applicants. 
Further evidence of its unlawful hiring policy are the facts 
that it appears to be a closed system. If employees are unavail-
able from its other work sites or from those receiving unem-
ployment insurance, Respondent
 seeks employees from refer-
rals from its own workers, and others at the jobsite. An em-
ployee will be hired by this method, only if he is referred by 
someone who can attest to his 
work and character and give a 
ﬁpositive referral.ﬂ  
By virtue of this policy, the ﬁeffect of this system was to pre-
clude union members from employment.ﬂ 
Eldeco
, supra at 870. It is unlikely that Respondent™s
 current employees would rec-
ommend an active union adherent, a
nd ﬁthe practical effect of 
[these] criteria was to precl
ude employment by union mem-
bers.ﬂ D.S.E. Concrete Forms
, 303 NLRB 890, 897 (1991). Moreover, the ﬁpositiveﬂ referral is quite subjective. It could 
only be given by someone known as a person of trust to the 
individual doing the hiring. Such 
policy had as its effect, that 
union applicants would not be referred. Gambino at first con-
ceded that Union Agent Graham™s attempts to have union ap-
plicants hired constituted referrals, but then said that he must 
know the referring party.  
Moreover, that policy was not honored at times in the hiring 
process. Thus, as set forth above
, employees were hired at both 
locations where there was no evidence that they were former 

employees or that their hire was as a result of a positive refer-
ral, and at least one employee was hired through an advertise-
ment which ran for 1 month.  
In addition, Barrett was hired 
at the jobsite, after appearing 
there, first being told that no applications were being accepted, 
and then being hired after presenting a resume listing no union 
affiliations. Respondent attempts 
to justify Barrett™s hire as a 
permissible ﬁgate hire.ﬂ Dockendorf Electric
, 320 NLRB 4, 16 
(1995). However, gate hiring wa
s not a part of Respondent™s 
hiring policy. Indeed, if it was,
 Respondent would have consid-
ered for hire the union applicants who appeared at the New 
York jobsite in late September, just prior to the hire of three 
other nonunion affiliated employ
ees in the next 4 weeks. 
Respondent argues that it possessed no union animus as 
illustrated by its treatment of David Harageones.
 7). Following a hearing in which 
it was found that Harageones 
was not unlawfully laid off beca
use of his union activities, as 
alleged, Respondent offered 
him employment, which he ac-
cepted. Respondent was under no obligation to offer reinstate-
ment to Harageones, but nevertheless it did so at a time when it 
knew of his union affiliation. I agr
ee that this is some evidence 
of a nondiscriminatory attitude on Respondent™s part. However, 
Respondent™s later treatment of 
Harageones, which I find to be 
an unfair labor practice, underm
ines Respondent™s allegedly 
neutral hiring policy. 
Respondent further argues that its hiring policy was non-
discriminatory because it hired employees with known union 
connections or affiliations. First,
 the fact that some employees 
with union affiliations were hired does not mean that Respon-
dent did not discriminate against others. 
J. S. Alberici 
Construction Co.
, 231 NLRB 1030, 1041 fn. 5 (197
As to those employees Responde
nt claims it hired who had 
union affiliations, there is a significant difference, in kind, in 
the types of their union involvement as compared to the union 
connection of those referred by the Union. 
Thus, Boyes™ work for a union company took place years be-
fore his employment with Resp
ondent, and was before he left 
the industry. Wilson was employed most recently with a com-

pany, whose union affiliation was not identified, but his em-
ployment prior to his current job was with a union company, 
and his union training was 14 years 
prior to his employment by 
Respondent. Maines last worked for a union contractor 6 years 
before his hired by Respondent
. Gambino™s testimony that 
Burdette was affiliated with a union because a foreman of a 

union company recommended him is
 not persuasive. Similarly unpersuasive is the claim that Kenny Paul was affiliated with a 
union based only on Tyler™s telli
ng Gambino that Paul used to 
work for a union company. Hardesty had not been a union 
member for more than 20 years. 
Likewise, Foster™s only claimed 
union affiliation was that, at 
the time of his hire, he requeste
d time off to work for contrac-
tors performing nuclear plant sh
utdowns. The contractors were 
known union companies. Neverthele
ss, the contractors were not 
named, and his application did not 
list any contractors at all. In 
addition, the hire of Manning was testified by Campbell, to the 

effect that he believed Manning 
said he had some training with 
a union affiliation, consisting of being in a union apprenticeship 

program for 2 months and then leaving because he was dissatis-
fied with the union. 
In the above instances, the employees involved had union af-
filiations or connections to some degree, but their union in-
volvement was weak, remote, and not current or active. 
Fluor Daniel, Inc.
, 304 NLRB 970, 971 (1991). Particularly when 
compared to the applicants presented by the Union, whether at 
the jobsite or in its offices, there is a significant difference be-
tween the union commitment of 
the employees hired by Re-
spondent, and the vocal, active uni
on referred applicants turned 
away at the door. 
Fluor Daniel, Inc., 311 NLRB 498, 500 (1993). I accordingly find and conclude
 that Respondent has not met 
its burden of proving that it woul
d have refused to consider the 
union applicants in the absen
ce of their union affiliations. 
Wright Line, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 196CONCLUSIONS OF LAW 
1. Respondent Nelson Electric
al Contracting Corp. d/b/a 
Nelcorp, is an employer within the meaning of Section 2(2), 
(6), and (7) of the Act. 
2. International Brotherhood of Electrical Workers, Locals 
36, 325, and 363, AFLŒCIO are la
bor organizations within the meaning of Section 2(5) of the Act. 
3. By maintaining in force and effect a hiring policy whereby 
Respondent will not accept written applications in order to 
avoid hiring union applicants fo
r employment, Respondent has 
violated Section 8(a)(1) of the Act. 
4. By refusing to consider for hire the following employees, 
Respondent violated Section 8(a)(1) and (3) of the Act: 
 Richard DiMaio  
Harold Doderer  
Daniel Harageones Richard McGinley 
Stephen Rockafellow Anthony Salvatore 
Tyrone Jackson  Thomas Gough 
Thomas Barber  James Camba 
Michael Lee  John Mudd 
David Rohr  Joseph Ruiz 
Steve Williams  Michael Ferranda 
Anthony Provenzano Herbert Spicer 
Kelly Simmons  John Kirscht 
James Rapczynski Monte Brown 
 5. By failing to recall its em
ployee David Ha
rageones, Re-spondent violated Section 8(a)(1) and (3) of the Act. 
6. The aforesaid unfair labor practices affect commerce 
within the meaning of Section 8(a)(1) and (3) of the Act. 
THE REMEDY 
It having been found that the Respondent has committed cer-
tain unfair labor practices, it will be recommended that it be 

ordered to cease and desist there
from, and to take certain reme-
dial actions intended to effectuate the policies of the Act. 
The complaint alleges that Resp
ondent refused to hire and/or 
refused to consider the applicants for hire. Under the facts as 
established here, where the appli
cants were denied employment 
for discriminatory reasons, empl
oyees had been hired to fill 
positions which were available, Respondent departed from its past method of obtaining employees by refusing to accept writ-
ten applications, and hiring so as to avoid hiring the Union 
applicants, and the 22 applican
ts were all journeymen who 
were not shown to be unqualified for the positions to which 
they applied, and that none were actually hired, I find that a 

discriminatory refusal to hire in
 violation of Section 8(a)(1) and (3) has occurred. 
Casey Electric
, 313 NLRB at 775; 
Ultrasys-tems, supra.  It having been found that Res
pondent unlawfully refused to 
employ the individuals listed 
above, it is recommended that 
Respondent be ordered to offe
r them employment and make 
them whole for any loss of earnings
 they may have suffered, as 
determined in compliance proceedings, in the manner pre-
scribed in F. W. Woolworth Co.,
 90 NLRB 289 (1950), with 
interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987), and that the duration of the remedy be left 
to the compliance stage of the proceeding. 
Casey Electric
, 313 NLRB 774, 775 (1994); 
Eldeco, Inc
., 321 NLRB 857, 858 
(1996); Dean General Contractors
, 285 NLRB 573 (1988). It having been found that Respondent unlawfully refused to recall 
David Harageones to employme
nt, it is recommended that Re-
spondent recall him to employme
nt, and make him whole, as 
set forth above. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended 
13 ORDER The Respondent, Nelson Electrical Contracting Corp., d/b/a 
Nelcorp, Endwell, New York, its officers, agents, successors, 
and assigns, shall 1. Cease and desist from  
(a) Maintaining in force and effect a hiring policy whereby it 
will not accept written applications in order to avoid hiring 

union applicants for employment. 
(b) Failing and refusing to recall David Harageones because 
of his activities in behalf of a labor organization 
(c) Refusing to consider for employment, and refusing to 
employ the following employees for employment: 
 Richard DiMaio  
Harold Doderer  
Daniel Harageones Richard McGinley 
Stephen Rockafellow Anthony Salvatore 
Tyrone Jackson  Thomas Gough 
Thomas Barber  James Camba 
Michael Lee  John Mudd 
David Rohr  Joseph Ruiz 
Steve Williams  Michael Ferranda 
Anthony Provenzano Herbert Spicer 
Kelly Simmons  John Kirscht 
James Rapczynski Monte Brown 
 (d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 

them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Offer the individuals set forth above, employment in po-
sitions for which they applied, or
 attempted to apply or, or if 
such positions no longer exist, to
 substantially 
equivalent posi-tions, and make them whole for 
any loss of earnings and other 
benefits that they may have suffered as a result of the discrimi-

nation against them, as forth in th
e remedy section of this deci-
sion. (b) Recall David Harageones to his former position of em-
ployment or, if that job no longer exists, to a substantially 

equivalent position, without prej
udice to his seniority or any 
other rights or privileges prev
iously enjoyed, and make him 
whole for any loss of earnings and other benefits suffered as a 
result of the discrimination against him, in the manner set forth 
in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful failure to recall David 
                                                          
 13 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 NELCORP 197Harageones, and of the unlawful refusal to consider for em-
ployment and to employ the 22
 discriminatees named above, 
and notify them in writing that this has been done and will not 

be used against them in any way. 
(d) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (e) Within 14 days after service by the Region, post at its fa-
cility in Endwell, New York copies of the attached notice 
marked ﬁAppendix.ﬁ14 Copies of the notice, on forms provided 
                                                          
                                                                                             
14 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬁ shall 
read ﬁPosted Pursuant to a Judg-
by the Regional Director for Region 3, after being signed by the 
Respondent‚s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since December 12, 1994. 
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬁ 
 